           Case 1:17-cv-00017-NDF Document 93 Filed 12/18/19 Page 1 of 1

                                                                                       FILED

                UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF WYOMING
                                                                                   11:24 am, 12/18/19

Roy Mestas                                                                      Margaret Botkins
                                                                                 Clerk of Court
                                     Plaintiff,

vs.                                               Case Number: 17CV17-F

Evansville WY

                                   Defendant.

                      CIVIL MINUTE SHEET STATUS CONFERENCE
✔     Status Conference Only
Date: 12/18/2019      Time: 11:10am-11:14am

 Nancy D. Freudenthal          Tammy Hilliker           Jan Davis         Sandy Porter
        Judge                     Clerk                  Reporter          Law Clerk
Attorney(s) for Plaintiff(s)    Megan Hayes

Attorney(s) for Defendant(s)    Thomas Thompson
Other:




WY 51                                                                           Rev. 06/18/2019
